Title: To James Madison from George Washington, 5 November 1786
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon 5th. Novr. 1786.
I thank you for the communications in your letter of the first inst. The decision of the House on the question respecting a paper emission, is portentous I hope, of an auspicious Session. It may certainly be classed among the important questions of the present day; and merited the serious consideration of the Assembly. Fain would I hope, that the great, & most important of all objects—the foederal governmt.—may be considered with that calm & deliberate attention which the magnitude of it so loudly calls for at this critical moment: Let prejudices, unreasonable jealousies, and local interest yield to reason and liberality. Let us look to our National character, and to things beyond the present period. No morn ever dawned more favourable than ours did—and no day was ever more clouded than the present! Wisdom, & good examples are necessary at this time to rescue the political machine from the impending storm. Virginia has now an opportunity to set the latter, and has enough of the former, I hope, to take the lead in promoting this great & arduous work. Without some alteration in our political creed, the superstructure we have been seven years raising at the expence of much blood and treasure, must fall. We are fast verging to anarchy & confusion! A letter which I have just received from Genl Knox, who had just returned from Massachusetts (whither he had been sent by Congress consequent of the Commotion in that State) is replete with melancholy information of the temper & designs of a considerable part of that people. Among other things he says, “there creed is, that the property of the United States, has been protected from confiscation of Britain by the joint exertions of all, and therefore ought to be the common property of all. And he that attempts opposition to this creed is an enemy to equity & justice, & ought to be swept from off the face of the Earth.” Again “They are determined to anihilate all debts public & private, and have Agrarian Laws, which are easily effected by the means of unfunded paper Money which shall be a tender in all cases whatever.” He adds, “The numbers of these people amount in Massachusetts to about one fifth part of several populous Counties, and to these may be collected, people of similar sentiments from the States of Rhode Island, Connecticut, & New Hampshire so as to constitute a body of twelve or fifteen thousand desperate, and unprincipled men. They are chiefly of the young & active part of the Community.”

How melancholy is the Reflection, that in so short a space, we should have made such large strides towards fulfilling the prediction of our transatlantic foe! “Leave them to themselves, and their government will soon dissolve.” Will not the wise & good strive hard to avert this evil? Or will their supineness suffer ignorance and the arts of self interested designing disaffected & desperate characters, to involve this rising empire in wretchedness & contempt? What stronger evidence can be given of the want of energy in our governments than these disorders? If there exists not a power to check them, what security has a man of life, liberty, or property? To you, I am sure I need not add aught on this subject, the consequences of a lax, or inefficient government, are too obvious to be dwelt on. Thirteen sovereignties pulling against each other, and all tugging at the foederal head will soon bring ruin on the whole; whereas a liberal, and energetic Constitution, well guarded, & closely watched, to prevent incroachments, might restore us to that degree of respectability & consequence, to which we had a fair claim, & the brightest prospect of attaining. With sentiments of the sincerest esteem & regard I am Dear Sir Yr. most Obedt. & affect Hble servt.
Go: Washington
